—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered November 8, 2000, which, insofar as appealed from, denied plaintiffs motion for summary judgment, unanimously affirmed, without costs-.
Issues of fact exist as to whether plaintiff agreed to treat defendant’s prepayment of one half of the estimate for the fall 1999 photo shoot project as payment in full in light of defendant’s dissatisfaction with plaintiffs work, and whether the parties agreed to a balance due after their relationship was terminated. We have considered plaintiffs other contentions and find them unavailing. Concur — Mazzarelli, J. P., Andrias, Ellerin, Buckley and Marlow, JJ.